Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 2/20/2020 has been reviewed.
Claims 21-30 have been canceled.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20200043479 A1 to Mont-Reynaud et al. (hereinafter “Mont-Reynaud”).
As to claim 1, Mont-Reynaud teaches a method of recommending content, the method comprising (par. 0035-0052, computer implemented method in a system comprising processor and non-transitory computer readable storage medium): 

predicting a topic of a second part of the conversation between the first user and the second user based on the received first part of the conversation and information about the first user and the second user (Fig. 16, par. 0060-0066, 0129, 0152-0157, predicting a topic, including using information associated with users, i.e. “An utterance such as NLE 103 is first intercepted (201) then analyzed for its natural language content. For example, device 108 can intercept NLE 103 when NLE 103 is electronically transmitted from device 102 to device 104. NLE 103 is part of the conversation between person 101 and person 107. The intercepted natural language utterance (NLE 103) is analyzed using NLU techniques. Such analysis may be able to recognize to recognize content words, topics, or the utterance's intent… [0129] The analysis of a natural language expression may be followed by updating a model of the person's interests, based on any content words, topics or intents extracted from the natural language expression 103, and on the conversation to date. According to some aspects, a model of a person's interests is a long-term data structure stored as part of a user profile. It comprises a list of topics, such as weather, sports, and stock prices. According to some aspects, a model of a person's interests comprises specific entities such as Facebook, Mark Zuckerberg, and the stock ticker symbol FB, and the names of the person's children. According to some aspects, a model of a person's interests comprises indications of level of interest based on the frequency or recency of the person's made or received expressions related to an intent, a topic or a content word such as an entity.”); 
identifying content associated with the predicted topic (Fig. 7-16, par. 0100-0109, identifying and displaying content associated with topic of conversation); and 

As to claim 2, Mont-Reynaud teaches the method of claim 1, wherein the first part of the conversation corresponds to a conversation captured by a listening device (par. 0053-0060, listening device 108).
As to claim 3, Mont-Reynaud teaches the method of claim 1, wherein the first part of the conversation corresponds to a conversation on a text messaging platform (par. 0105, text messaging platform).
As to claim 4, Mont-Reynaud teaches the method of claim 1, the method further comprising: accessing a database of classified information about a plurality of prior conversations between users and information of the users, wherein the information is classified using a first data classification algorithm, and wherein the predicting the topic of the second part of the conversation comprises using a second data classification algorithm to predict the topic of the second part of the conversation based on the received first part of the conversation, the information about the first user and the second user, and the accessed database of classified information (Fig. 16, par. 0036, 0060-0066, 0082, 0129, 0140, 0152-0157, classified information based multiple algorithms and based on history of conversations).
As to claim 5, Mont-Reynaud teaches the method of claim 4, the method further comprising: updating the database of classified information with information about the conversation between the first user and the second user and the information about the first user and the second user, wherein the information about the conversation between the first user and the second user and the information about the first user and the second user is classified using the first data classification algorithm (par. 0065, updating database such as person’s interests, i.e. “a model of a person's interests may take a more complex form than the simple set of topics, intents and entities, each with relevance weights”).


As to claim 7, Mont-Reynaud  teaches the method of claim 1, the method further comprising: retrieving, from a database, the information about the first user and the second user, wherein the information about the first user and the second user comprises at least one of a relationship between the first user and the second user, a content viewing history of at least one of the first user and the second user (par. 0109-0111, conversation and viewing history), an age of at least one of the first user and the second user, and a gender of at least one of the first user and the second user.
As to claim 9, Mont-Reynaud teaches the method of claim 1, wherein the providing the information about the identified content comprises providing the information about the identified content to a device associated with at least one of the first user and the second user (Fig. 7-16, par. 0100-0109, identifying and displaying content associated with topic of conversation).
As to claim 10, Mont-Reynaud teaches the method of claim 1, wherein the providing the information about the identified content comprises providing the information about the identified content to a device associated with a user other than the first user or the second user (Fig. 1, 2, par. 153-154, some information can be displayed globally to all persons, and all information is intercepted by device 108, that is also associated with plurality of users).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mont-Reynaud, and further in view of U.S. Patent Application Publication No. 20160210563 to Bhagwat et al. (hereinafter “Bhagwat”).
As to claim 8, Mont-Reynaud teaches the method of claim 7. Mont-Reynaud does not explicitly teach wherein: the information about the first user and the second user further comprises a stickiness score of at least one of the first user and the second user, and the stickiness score corresponds to a length of a time period before a prior conversation associated with a first topic becomes associated with 
Bhagwat teaches wherein: the information about the first user and the second user further comprises a stickiness score of at least one of the first user and the second user, and the stickiness score corresponds to a length of a time period before a prior conversation associated with a first topic becomes associated with a second topic, the prior conversation being a prior conversation of at least one of the first user and the second user (par. 0010, 0031-0033, 0051, a length of a time period before a prior conversation associated with a topic is stored in personalized history.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mont-Reynaud with the teaching of Bhagwat because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Bhagwat would allow Mont-Reynaud to “…provide information relevant to the topic of the communication that the participants might find useful. Relevant information may include factual content related to the topic, links to content providing information, links or email addresses to “experts”, or even advertisements of providers of services or products related to the topic…”(Bhagwat, par. 0001-0003)
Regarding claim 18, is essentially the same as claim 8, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
to.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168